RESOLUCIÓN
El 23 de junio de 2015 emitimos una Resolución en la cual enmendamos la Regla 12(f) de nuestro Reglamento, 4 LPRA Ap. XXI-B, para atender las solicitudes de admisión por cortesía con mayor efectividad. In re Enmda. R. 12(f) Reglamento TS, 193 DPR 321 (2015). Las enmiendas respondieron al aumento dramático en la cantidad de solicitudes de admisión por cortesía a la práctica de la profesión en nuestra jurisdicción y a que se estaban presentando situaciones que no quedaban atendidas por la normativa vigente en aquel entonces. Además, dispusimos que “[t]oda solicitud de admisión por cortesía deberá tramitarse completando y presentando en la Secretaría del Tribunal el formulario de Solicitud de Admisión por Cortesía, que se hace formar parte de esta Resolución como Anejo”. Regla 12(f)(7) del Reglamento del Tribunal Supremo en: In re Enmda. R. 12(f) Reglamento TS, supra, pág. 325.
Con el propósito de agilizar el trámite de estas solicitudes, se modifica el formulario para solicitar admisión por cortesía en los acápites siguientes: Caso o Procedimiento; Jurisdicciones en las que la Persona Solicitante ha sido Admitida; Solicitudes Previas de Admisión por Cortesía, y Certificación del Abogado o de la Abogada Endosante. Toda persona que interese ser admitido por cortesía al amparo de la Regla 12(f), supra, deberá utilizar el formulario revisado que se aneja a esta Resolución.
Esta enmienda entrará en vigor diez días después de su aprobación y aplicará a todas las peticiones presentadas a partir de su fecha de efectividad.

Publíquese.

*655Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez y el Juez Asociado Señor Estrella Martínez no intervinieron.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
ANEJO
Estado Libre Asociado de Puerto Rico
Tribunal General de Justicia
Tribunal Supremo de Puerto Rico
[[Image here]]
Solicitud de Admisión por Cortesía
I. Información de la persona solicitante
N ombre:_
Bufete:_
Dirección postal:_
Dirección física:_
Teléfono:_
Fax:_
Correo electrónico:_
II. Caso o procedimiento
Provea la siguiente información relacionada al caso o casos, en el cual la persona solicitante desea ser admitida por cortesía. La persona solicitante deberá agrupar los ca-sos para los cuales desea ser admitido por cortesía si con-curren las siguientes condiciones: (1) se trata de la misma persona solicitante y del (de la) mismo(a) abogado(a) en-*656dosante, y (2) se cancelan los sellos de rentas internas por cada uno de los casos.
Nombre de las partes:_
Número del caso:__
Foro:...
Materia:...
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Número del caso:_-
Foro:_
Materia:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Número del caso:_
Foro:_
Materia:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Número del caso:_
Foro:_
Materia:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
*657Dirección postal o física:_
Correo electrónico:_
Nombre de las partes:_
Número del caso:_
Foro:_
Materia:_
Parte a quien representa:_
Nombre del (de la) abogado(a) de la otra parte:_
Dirección postal o física:_
Correo electrónico:_
III. Jurisdicciones en las que la persona solicitante ha SIDO ADMITIDA
Mencione todas las jurisdicciones de Estados Unidos de América en las cuales ha sido admitida a ejercer la prác-tica de la abogacía y adjunte los correspondientes certifica-dos de good, standing emitidos por el tribunal de mayor jerarquía en cada una de ellas (emitidos dentro de los 90 días previos a la solicitud).
[[Image here]]
IV. Solicitudes previas de admisión por cortesía
Provea la siguiente información en torno a las solicitudes de admisión por cortesía que ha presentado en el Tribunal Supremo de Puerto Rico en los pasados 2 años.
*658[[Image here]]
Provea la siguiente información si actualmente está admitida por cortesía en algún caso que no ha concluido y no se encuentra entre los enumerados anteriormente.
[[Image here]]
De necesitar más espacio, si ha presentado cinco solicitudes en el último año o si actualmente está admitida por cortesía en cinco casos que todavía no han concluido, deberá anejar un escrito en el cual se discutan los criterios que el Tribunal tomará en consideración al determinar si concede la admisión solicitada, según establecidos en la Regla 12(f)(1). Para determinar si debe presentar este do-cumento, el periodo de un año se computará a partir de la presentación de la solicitud.
¿Alguna jurisdicción estadounidense le ha negado admi-sión por cortesía dentro de los últimos cinco años?
□ No
□ Sí — Indique la jurisdicción y detalle las razones expuestas por la entidad encargada de admitir al ejercicio *659de la abogacía para negar su solicitud de admisión por cortesía. No se limite al espacio provisto. Si necesita más espacio, aneje una hoja adicional debidamente identificada y enumerada.
[[Image here]]
V. Historial de procesos disciplinarios
Conteste las siguientes preguntas. De contestar sí en alguna de ellas, explique. No se limite al espacio provisto. Si necesita más espacio, aneje una hoja adicional debida-mente identificada y enumerada.
¿Alguna autoridad disciplinaria competente ha iniciado algún proceso disciplinario en su contra en cualquiera de las jurisdicciones a las que está admitido dentro de los úl-timos cinco años?
□ No
□ Sí (explique)
¿Actualmente es objeto de algún procedimiento por alegada conducta antiética ante alguna jurisdicción?
□ No
□ Sí (explique: la agencia u organismo promovente, número del caso, las causas y el estado actual del procedimiento)
[[Image here]]
¿Alguna vez ha sido disciplinado(a) o suspendido(a) de la práctica de la abogacía en alguna jurisdicción?
*660□ No
□ Sí (explique: la agencia u organismo promo vente, número del caso y las causas del procedimiento)
[[Image here]]
VI. Información del abogado o de la abogada endosante
Provea la siguiente información en torno al (a la) aboga-do(a) del foro puertorriqueño con quien se asociará para fines del caso o procedimiento para el cual solicita admisión.
Nombre:_
Número del RUA:_
Bufete:_
Dirección postal:_
Dirección física:_
Teléfono:_
Fax:_
Correo electrónico:_
VII. Sellos de rentas internas
Identifique la opción que corresponda. Si solicita que se le exima del pago de sellos de rentas internas, deberá ad-juntar el documento que lo acredite.
□ Se adjuntan sellos de rentas internas con valor de $800.
□ Se solicita que se exima del pago de sellos de rentas internas por tratarse de un caso pro bono.
□ Se solicita que se exima del pago por existir justa causa. (Adjunte una declaración en la cual acredite la existencia de justa causa para la exención).
*661VIII. Certificación de la persona solicitante
CERTIFICO QUE:
1. Me someto a la jurisdicción disciplinaria del Tribunal Supremo de Puerto Rico y que asumo responsabili-dad ante el o la cliente y el foro.
2. Estoy familiarizado(a) con las reglas procesales y éti-cas del foro.
3. No estoy suspendido(a) o desaforado(a) de la práctica de la abogacía en ninguna jurisdicción
4. Actualizaré de manera continua la información aquí provista en caso de que varíe.
5. A mi mejor juicio, la información provista es cierta y correcta.
A_ de_ de 20_
Firma de la persona solicitante
Número de licencia
IX. Certificación del abogado o de la abogada endosante
CERTIFICO QUE:
1. Soy un(a) abogado(a) admitido(a) y en good standing en Puerto Rico.
2. La persona solicitante está capacitada para postular como abogado(a) en el caso correspondiente.
3. La persona solicitante incluyó los certificados expedi-dos, dentro del término provisto, por el más alto foro de cada una de las jurisdicciones de Estados Unidos en las cuales está admitido(a) y no está desaforado(a) o suspendido(a) de jurisdicción alguna.
*6624. Consiento a que se me designe como abogado(a) de récord del caso junto con la persona solicitante.
5. Asumo, junto a la persona solicitante, responsabili-dad ante el o la cliente y el foro.
6. . A mi mejor juicio, la información provista es cierta y correcta.
7. Este mismo día le notificaré una copia de la solicitud de admisión por cortesía sellada con fecha y hora de presentación a la (al) abogada(o) de la otra parte en el caso para el cual se solicita la admisión. En caso de no conocer el nombre del (de la) abogado(a) de la parte contraria al presentar la solicitud, complemen-taré la misma tan pronto tenga dicha información, mediante moción informativa.
A_ de_ de 20_
Firma del (de la) abogado(a) endosante
Número de RUA